Citation Nr: 0824452	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-41 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Paul, Minnesota.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the veteran's 
symptoms demonstrate no more than an "inability" to 
establish and maintain effective relationships.

2.  "Total" occupational and social impairment due to PTSD 
has not been shown.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD 
with depression have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.130, Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

In cases where the veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In this case, throughout the rating period on appeal, the 
veteran has been assigned a 50 percent rating for PTSD.  He 
contends that his symptoms are of such severity as to warrant 
an increased rating.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

In this case, the Board has reviewed all of the evidence of 
record and finds that the weight of the evidence more nearly 
approximates the next-higher 70 percent evaluation.  While 
the evidence of record does not show that the veteran 
experiences symptoms of suicidal ideation or intermittently 
illogical, obscure, or irrelevant speech, the evidence 
indicates that he experiences symptoms of obsessive rituals, 
continuous depression, impaired impulse control, special 
disorientation, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  

First, the evidence of record indicates that the veteran 
partakes in certain obsessive rituals, which interfere with 
routine activities.  A statement provided by a friend and 
registered nurse stated that the veteran always sat with his 
back against the wall, as he was unable to sit with this back 
to people in public.  His ritualistic pattern of sitting 
against the wall so as not to have people enter behind him 
was also noted on both the January 2003 and July 2003 VA PTSD 
examinations.  Furthermore, in a December 2005 statement, he 
also reported conducting perimeter checks and checking the 
locks on doors and windows multiple times at night since 
returning from Vietnam.  

The evidence indicates that the obsessive rituals identified 
above, conducted due to his fearfulness of someone sneaking 
up on him, interfered with his daily life.  The veteran 
alleges that he does not sleep well, and VA treatment records 
from January 2005 to October 2005 describe him as tired and 
hypervigilant.  

Next, the evidence shows that the veteran experiences near-
continuous depression, which affects his ability to function 
independently, appropriately, or effectively.  January 2003 
and July 2003 VA examinations revealed a diagnosis of major 
depressive disorder, recurrent.  Of importance, the January 
2003 VA examiner noted that the veteran's symptoms of 
clinical depression were secondary to his PTSD, as well as 
secondary to health-related problems.  

According to the July 2003 VA examination, the veteran's 
depression is prominent. He demonstrated symptoms of anxiety 
and reported feelings of detachment and estrangement from 
others.  Additionally, VA treatment reports from January 2005 
to October 2005 consistently described the veteran as 
moderately depressed, lonely, anxious, and isolated and 
withdrawn.  For these reasons, the Board finds that the 
evidence demonstrates near-continuous depression, which 
affects his ability to function appropriately and 
effectively.

The evidence also demonstrates that the veteran possessed 
impaired impulse control and was subject to unprovoked 
irritability with periods of violence.  A December 2003 
statement by K. A. S., R.N. states that the veteran startled 
easily and has snapped at people for small issues and that he 
became easily agitated and "flies off the handle."  In a 
July 2003 VA examination, he reported being irritable and 
given to outbursts of anger once or twice a week, which 
included verbal aggression.  Hence, impaired impulse control 
and unprovoked irritability with periods of violence is 
supported by the evidence of record.  

The evidence of record also demonstrates spatial 
disorientation.  While not persistent, the veteran described 
occasional spatial disorientation in a December 2005 
statement, stating that he frequently missed turns that he 
was otherwise familiar with while driving.  Thus, the 
evidence demonstrates the presence of some special 
disorientation, which is a symptom indicative of a 70 percent 
rating.  

The evidence of record also demonstrates that the veteran has 
difficulty adapting to stressful circumstances, including in 
a work or worklike setting.  Although now unemployed, he 
identified at least five different employment experiences 
with periodic unemployment after returning from Vietnam.  
Notably, in March 2005, a VA physician acknowledged 15 years 
of unemployment or underemployment.  

In the July 2003 VA examination, his post-service employment 
history identified two occasions when his employment was 
terminated due to a disagreement with a supervisor.  The VA 
examiner also noted another example of difficulty adapting to 
stressful circumstances and indicated that, while trying to 
get a well drilled, the veteran felt like he had been taken 
advantage of by a contractor and became irritable and angry.  
Given his previous employment history and uncontrolled 
outbursts of anger, the Board finds that the evidence 
demonstrates difficulty on the part of the veteran in 
adapting to stressful circumstances.

Next, the Board finds that the evidence also demonstrates the 
veteran's inability to establish and maintain effective 
relationships.  Specifically, VA treatment reports 
consistently describe him as "isolated and withdrawn."  
Although he reported a "good relationship" with his 
siblings during a January 2003 VA examination, he divorced in 
1998 and had a strained relationship with his sole-surviving 
son, who had not seen or spoken to him in the past for two 
years.  

Notably, in a March 2005 VA treatment report, the examiner 
stated that the veteran isolated himself and lived away from 
others.   K. A. S., R.N. also noted that he lives alone, 
without running water or regular access to a phone line, in a 
home he constructed into the side of a hill.  

Importantly, the VA PTSD examination of January 2003 revealed 
psychosocial and environmental problems of divorce, 
estrangement from his son, and inadequate social supports.  
The VA examiner stated that he avoided talking with others 
about his service experiences that that he had difficulty 
concentrating and sharing his emotions.  

The veteran's feelings of detachment and estrangement from 
others were also noted in the July 2003 VA examination.  
Given the social barriers discussed above, the Board finds 
that the evidence demonstrates that he is unable to establish 
and maintain effective relationships, which is indicative of 
a 70 percent rating.  

Further, a disability rating of 70 percent is supported by 
the veteran's Global Assessment of Functioning scores.  The 
Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

Notably, a GAF Scale score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant), or an major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

A GAF Scale score of 41 to 50, on the other hand, indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Accordingly, the veteran's 
GAF scores of 40 and 45 are indicative of serious to major 
social and occupational impairment.  

In conclusion, the Board finds that the veteran's GAF score 
and symptomatology discussed above (obsessive rituals, near-
continuous depression, spatial disorientation, impaired 
impulse control, difficultly adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships) warrant a 70 percent rating.  

Next, in considering whether the veteran is entitled to a 
disability rating in excess of 70 percent, the Board finds 
that his symptoms do not more nearly approximate the rating 
criteria for 100 percent.  The General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130 provides that a 100 
percent disability rating is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  

Upon a review of the claims file, the Board finds that the 
evidence does not demonstrate symptomatology that more nearly 
approximates a disability rating of 100 percent rating.

The evidence does not show that the veteran engaged in 
grossly inappropriate behavior.  During a January 2003 VA 
examination, he was described as neither defensive nor 
belligerent during the PTSD interview.  Moreover, the 
evidence does not indicate that he was in persistent danger 
of hurting self or others.  He expressly denied suicidal 
ideations in the July 2003 VA examination and specifically 
stated that he had no intention of harming others.  

Further, persistent delusions or hallucinations were not 
shown during the appeal period.  Although, in July 2003 VA 
examination, he reported occasionally having visions of tents 
or villages along the shore when he was fishing, these 
hallucinations were not persistent in nature.  In fact, the 
VA examiner in noted that there was no evidence of 
hallucinations or delusions at the time of the July 2003 
examination.  

Moreover, VA treatment records from April 2003 to October 
2005 do not indicate he sought treatment for or complained of 
experiencing hallucinations.  For these reasons, the Board 
finds that the weight of the evidence demonstrates that the 
veteran does not experience persistent hallucinations.

Additionally, the evidence does not demonstrate gross 
impairment in thought processes or communication.  In a 
January 2003 VA examination, the examiner noted that the 
veteran was able to maintain an appropriate amount of eye 
contact and was able to communicate clearly.  Additionally, 
in July 2003, the VA examination revealed no evidence of a 
thought disorder and indicated that his reasoning was logical 
and coherent.

Next, the evidence does not show that he experienced an 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene.  He 
reported residing by himself and maintaining his own business 
for a number of years until his license was revoked due to 
actions on the part of his ex-wife.  Further, the July 2003 
VA examination revealed that he was capable of handling his 
own funds and that he dressed appropriately, was well 
groomed, and was in good hygiene.  

Although one VA treatment record from March 2005 noted that 
his personal hygiene was poor, the preponderance evidence 
indicated that he routinely maintained his personal 
appearance and hygiene.  For these reasons, the Board finds 
that the evidence does not establish an intermittent 
inability to perform activities of daily living.

While the veteran stated he experiences some spatial 
disorientation while driving, as noted above, the evidence 
does not demonstrate that he was, on the whole,  
disorientated as to time or place.  The Board acknowledges 
that, in a 2002 statement, he reported walked past his house 
in 1982 because he thought he was in Vietnam.  However, a 
more recent examination from July 2003 noted that he was 
orientated as to all spheres; he was also able to report 
chronological and geographical descriptions of events to the 
examiner.  Therefore, disorientation as to time and place is 
not shown.

Likewise, the evidence does not demonstrate that the veteran 
experienced memory loss for names of close relatives, his 
occupation, or his own name.  While both the January 2003 and 
July 2003 VA examinations indicated that he experienced some 
difficulty with remembering specific dates and unit 
descriptions from Vietnam, the July 2003 VA examiner stated 
that his inability to recall those details was not surprising 
given that over 30 years had elapsed since he was discharged 
from service.  Significantly, he was able to provide a family 
history and employment history to the examiners.   

As stated above, while his GAF scores of 40 and 45 indicate 
serious to major social and occupational impairment, the 
scores are not so low so as to indicate that he is totally 
impaired in a social or occupational setting.  Instead, his 
GAF scores are more indicative of substantial, but not 
complete, impairment.  

Therefore, for the reasons set forth above, the Board finds 
that the criteria for a disability rating in excess of 70 
percent have not been met.  

Next, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds that no evidence that the 
veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  

During the entire period of the claim, the evidence shows 
that the veteran has not been hospitalized for any length of 
time due to his PTSD.  Further, the evidence shows that his 
employment has been limited by factors other than his PTSD.  
In the July 2003 VA examination, he stated that he worked as 
teacher until 1995 or 1996 when he had two heart attacks and 
a subsequent double bypass surgery.  The Board notes that he 
was granted pension in October 1999 because he was unable to 
obtain gainful employment due to his non-service-connected 
heart disability.  For these reasons, the Board finds that 
his PTSD has not caused any marked interference with 
employment beyond that contemplated by the rating schedule.

In the absence of such factors of frequent hospitalization 
and marked interference with employment, the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's service-connected PTSD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

Moreover, given the nature of the rating criteria of anxiety 
disorders such as PTSD, the rating schedule of 38 C.F.R. 
§ 4.130 essentially takes into account the effect of the 
veteran's disability on his ability function in the 
workplace.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted in 
this case.

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms more nearly 
approximate the criteria for a disability rating of 70 
percent, but no higher.  The Board has considered the entire 
period of claim and finds that the assignment of different 
ratings for different periods of time during the claim period 
is not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service treatment records and VA 
treatment records and in July 2003, he was afforded a formal 
VA PTSD examination.  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Therefore, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Throughout the entire period of the claim, a 70 percent 
rating, but no more, for PTSD with depression is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


